department of the treasury internal_revenue_service washington d c j may tax_exempt_and_government_entities_division uil khaki aik riki irie eai i iiia ire fir iii io tti iir i iiia iie kaki ati rir er iari isite attention iiib kari iii tiara aai hair raei i arik ir iiia ire ire legend state a corporation m religious affiliation a church a church b church c denomination d plan p plan q planr plan s plan t committee n dear krekkrkeereeeeee chris ioi iii a io iii i seis friar riki rii iie lisi eia -_ _ hk iiariiarri arerr erieiihriaer hk ikk aik aker eerie ere - kkk kkk ker eker soria iir ir eis aia iaai kakkrea arerr irie ria hrkkkek kkk eerie eeere - _ -_ hither kiki krha it ere iari hair kiara eerie ririria eer kiki a aria ikea riki ere friar aai arerr reiter mhra rake eritrea rerer kkk hiker ek ekekkeraihkeeeer hikari eir krieiiereerik - -_ -_ -_ this is in response to a ruling_request dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative with respect to the applicability of sec_414 of the internal_revenue_code to plan p plan q plan r plan s and plan t the following facts and representations have been submitted on your behalf rii rii ir ii rii aia iir iti iia iisa air corporation m is an organization described in sec_501 of the code which is exempt from taxation under sec_501 corporation m non-profit corporation incorporated in state a for the object to establish strengthen perpetuate and maintain a superior university in which courses and branches in literature the sciences the arts music the bible morals and all branches of a general education may be taught is also a corporation m's statement of faith and belief is set forth in sec_2 of article xvi of its articles of association which provides it is hereby expressly declared that corporation m is and must it must forever remain distinctly a religious affiliation a institution conserve defend and promote the fundamentals of the religious affiliation a faith and in all its teachings and policies conform to and be in harmony with the established and acknowledged principles and policies of religious affiliation a churches affiliated with church a and church c_corporation m is an institution of church a and is listed in church a's directory church a was founded in and has an annual statewide meeting and fellowship of over big_number members in over churches and chapels in state a that cooperate with denomination d church a is an organization described in sec_501 of the code which is tax exempt under sec_501 corporation m receives funding from church a the board_of trustees of all members of corporation m are nominated and appointed by church a corporation m's board_of trustees must be members of a church b church which is affiliated with church c_corporation m's board_of trustees is authorized to control and direct the management and business of corporation m which includes the appointment of corporation m's president all executive cabinet members and deans of corporation m must be members of a religious affiliation a church in addition all employees of corporation m are required to sign a principles and expectation statement that outlines denomination d doctrines and beliefs that should govern the employees’ actions corporation m maintains several employee benefit plans which include plan p a code sec_403 plan plan q a code sec_403 plan plan r a code sec_125 plan plan s and plan t only employees of corporation m are eligible to participate in the above-mentioned plans plan p plan q plan r plan s and plan t a benefits committee of corporation m the principal purpose or function of committee n is the administration of corporation m's employee benefit plans are administered by committee n fi torr it iir tor iiia iia iaai iash iia oer ’ o including plan p plan q plan r plan s and plan t committee n consists of members appointed as follows six staff members one of whom shall be the human resources director who are appointed by the president of corporation m two retired faculty or staff members who are appointed by the association of retired personnel of corporation m two ex-officio members who are the vice-president for administration of corporation m and the administrative assistant to the vice- president for administration of corporation m the vice-president for administration is appointed by the president of corporation m the administrative assistant to the vice-president for administration is appointed by the vice-president for administration of corporation m six faculty members who are appointed by the faculty senate of corporation m the faculty senate is elected by all faculty of corporation m corporation m the provost is appointed by the president of corporation m all faculty members are appointed by the provost of all decision made by committee n are submitted as recommendations to the president of corporation m or its board_of trustees depending on the nature of the decision who have the final_decision making responsibility you represent that employees of corporation m are not employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 of the code based on the aforementioned facts you have requested a ruling that plan p plan q plan r plan s and plan t are church plans within the meaning of sec_414 of the code sec_414 of the code defines the term church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 sec_414 of the code provides that a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is riki iari aris kiara iari aire ii iaa controlled by or associated with a church or a convention or association of churches sec_414 of the code defines employee to include a duly ordained commissioned or licensed minister of a church in the exercise of a ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from taxation under sec_501 and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church ora convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 of the code provides that an organization whether a civil it shares common religious bonds and convictions with law corporation or otherwise is associated with a church or a convention_of_association_of_churches if that church_or_convention_or_association_of_churches in order for an organization to have a qualified church_plan it must establish that its employees are employees or deemed employees of the church_or_convention_or_association_of_churches under sec_414 of the code employees of any organization maintaining a plan are considered to be church employees if the organization is exempt from tax under sec_501 of the code is controlled by or associated with a church_or_convention_or_association_of_churches and provides for administration or funding or both of the plan by an organization described in sec_414 of the code in this case corporation m is an organization that is associated with church a church b and religious affiliation a as follows the members of corporation m's board_of trustees are nominated and appointed by church a and must be members of a church b church which is affiliated with church c_corporation m's board_of trustees is authorized to control and direct the management and business of corporation m including the appointment of corporation m's president all executive cabinet members and deans of corporation m must be members of a religious affiliation a church all employees of corporation m must sign a principles and expectation statement that outlines denomination d doctrines and beliefs that govern employees’ actions further corporation m shares common religious bonds and convictions with church a church c and religious affiliation a as evidenced by its articles of association that provide in part that corporation m is and must forever remain distinctively a religious affiliation a institution it must conserve defend and fir iiia iiia iri i iti iiia iaa iiia promote the fundamentals of the religious affiliation a faith and it must conform to and be in harmony with the established and acknowledged principles and policies of religious affiliation a churches affiliated with church a and church c in view of the stated purpose of corporation m its organization and structure its actual activities and its common religious bonds with church a church b church c and religious affiliation a we conclude that the employees of corporation m meet the definition of employee in sec_414 of the code and are deemed to be employees of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and is controlled by or associated with a church or a convention or association of churches accordingly pursuant to sec_414 and c of the code employees of corporation m are deemed to be employees of church a through corporation m's affiliation with church a church c and religious affiliation a and church a is deemed to be the employer of such employees for purposes of the church_plan rules of sec_414 of the code however an organization must also establish that its plan is established and maintained by a church or a convention or association of churches or by an organization described in sec_414 of the code to be described in sec_414 of the code an organization must have as its principal purpose the administration of the plan and must also be controlled by or associated with a church or a convention or association of churches it has been represented that plan p plan q plan r plan s and plan t are it has also been represented that the principal administered by committee n purpose or function of committee n is the administration of corporation m's employee benefit plans including these plans committee n consists of members who are either directly or indirectly appointed by the president or other all decisions made by committee n are submitted as official of corporation m recommendations to either the president of corporation m or corporation m's board_of trustees the president of corporation m and its board_of trustees have the final_decision making responsibility because the principal function of committee n is the administration of corporation m's employee benefit plans including plan p plan q plan r plan s and plan t committee n is an organization the principal purpose or function of which is the administration or funding of plans or programs for the provision of retirement or welfare benefits for employees of corporation m therefore committee n qualifies as an organization described in sec_414 of the code therefore we conclude with respect to your ruling_request that plan p plan q plan r plan and plan t are church plans within the meaning of sec_414 of the code rti i air ierie iari kia ii iie this ruling express no opinion as to whether plan p and plan q code sec_403 arrangements satisfy the requirements for a tax sheltered annuity program under sec_403 of the code the determination as to whether such plans constitute qualified programs under sec_403 requires the issuance of a separate private_letter_ruling by the employee_plans technical office of rulings and agreements washington d c see revproc_2002_4 2002_1_irb_127 date while not crucial to our holding above we note that under code sec_403 an arrangement intended to qualify under sec_403 must satisfy the nondiscrimination requirements of sec_403 these rules do not however apply to plans maintained by churches of qualified church- controlled organizations as defined in sec_3121 w a and b of the code this ruling expresses no opinion as to whether corporation m is a church or qualified_church-controlled_organization within the meaning of sec_3121 further this ruling expresses no opinion as to whether plan r a code sec_125 plan constitutes a cafeteria_plan within the meaning of sec_125 this ruling expresses no opinion as to whether plan s and plan t meet the requirements for welfare plans under the code this ruling shall not be construed as approving any of these plans under sec_125 or any other provision of the code except for sec_414 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it cannot be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office should you have any questions please contact frat a iaai ras ik asia a iaai ae sii t ep ra t at haar rrr iir kiki ir sincerely yours pre g ct gt joyce e floyd manager employee_plans technical group enclosures deleted copy of this ruling notice
